Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the boilerplate" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,446,451 (Allen hereinafter).
In re claim 1, with reference to Figs. 2-7, Allen discloses: A container for storing and carrying at least one personal care item, the container comprising: a base plate (17) defining an aperture, the base plate having top and bottom surfaces; a well (15) having an open top portion and a closed bottom portion, the top and bottom portions collectively defining a chamber accessible through the open top portion, the well having a seat (portion of 15 contacting the undersurface of 17) abutting the base plate bottom surface (see Fig. 2), the well passing through the aperture and having a flange (16) overlying a portion of the base plate; and a cap (10, N) removably secured atop the chamber, the cap abutting the flange (16) such that the flange seals between the cap and the base plate when the cap is secured atop the chamber (see Fig. 5); wherein the well has an uppermost point and a lowermost point and a height defined therebetween, the lowermost point being collapsible toward the uppermost point to a maximum distance of: at least forty percent of the height and no more than sixty percent of the height (see Fig. 3, depending on the volume of contents in the container, the collapsibility can be shown in fig. 3 to be approximately 50% of the non-collapsed state in shown in dotted lines).
In re claim 2, with reference to the Figs. noted above, Allen discloses the claimed invention including wherein the base plate has a wall portion (18) extending above the top surface and encircling the aperture; the flange (16) overlies the wall portion; the wall portion has threads (19); and the cap has threads complementary to the wall portion threads for removably securing the cap atop the chamber (sections of a thread are considered threads, note that Applicant’s Figs. 1-3 appear to support this assertion as only one thread bead is present).
In re claim 3, with reference to the Figs. noted above, Allen discloses the claimed invention including wherein the closed bottom portion of the well has an exterior with a central flat portion and a curved portion extending from the central flat portion to the seat (when positioned as shown in Fig. 2).
In re claim 4, with reference to the Figs. noted above, Allen discloses the claimed invention including wherein the open top portion has a generally vertical tubular wall (portion of 15 between 13 and 17, see Fig. 5); the seat extends inwardly from the curved portion to the tubular wall (see Fig. 2); an external diameter of the tubular wall is between two two-thirds and three-fourths of an external diameter of the seat (Approximately three-fourths, see Fig. 2 below); and the lowermost point of the well lies along the central flat portion (See Fig. 2).
[AltContent: textbox (Seat Diameter)][AltContent: arrow][AltContent: ]
[AltContent: textbox (Tubular Wall Diameter)][AltContent: arrow][AltContent: ][AltContent: textbox (Seat)][AltContent: arrow]
    PNG
    media_image1.png
    178
    228
    media_image1.png
    Greyscale

In re claim 5, with reference to the Figs. noted above, Allen discloses the claimed invention including wherein an external diameter of the tubular wall is between two two-thirds and three-fourths of an external diameter of the seat (as in re claim 4 above).
In re claim 6, with reference to the Figs. noted above, Allen discloses the claimed invention including wherein an external diameter of the cap is generally equal to the external diameter of the seat (note that the cap external diameter includes protrusions 
In re claim 7, with reference to the Figs. noted above, Allen discloses the claimed invention including wherein an external diameter of the cap is generally equal to the external diameter of the seat (as in re claim 6 above).
In re claim 8, with reference to the Figs. noted above, Allen discloses the claimed invention including wherein the well has an upper seat (bottom surface of 16) abutting the base plate top surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen.
In re claim 9, Allen discloses the claimed invention including wherein the base plate is rigid (column 2, lines 21-23), but not wherein the well is overmolded to the base plate.
However, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the well, does not depend on its method of production, i.e. overmolding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Note that the curled bead 16 of container 15 could be formed after insertion through the plate 17 procedurally, and therefore overmolded into the same final product configuration as shown in Fig. 5)
Claims 10-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 1 above, and further in view of US Patent No. 6,364,385 (Steward et al. hereinafter) and US Patent No. 5,346,271 (Erickson hereinafter).
In re claim 10, Allen discloses the claimed invention except wherein the base plate defines a second aperture; a second well passes through the second aperture and is coupled to the base plate; and a second cap is removably secured atop a chamber of the second well.
However, with reference to Fig. 2, Steward et al. discloses a container wherein a base plate (221) includes a handle (226).
Further, Erickson discloses in figs. 3 and 4 that an attachable handle with an aperture for the neck of a container (left 14) can include a plurality of apertures (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base plate of Allen to have included a handle portion for the predictable purposes of facilitating easy handling of the container (see Steward et al. summary), and to have further provided the base plate handle of Allen in view of Steward et al. with a duplicate aperture and Allen container/cap as taught by Erickson for the predictable purposes of packaging and transport of a plurality of containers together for added convenience of carrying multiple containers as is common in the art of packaging of beverage bottles.
In re claim 11, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including A container for storing and carrying at least one personal care item, the container consisting essentially of: a base plate defining a plurality of generally uniform apertures (as in re claim 10 above), the base plate having top and bottom surfaces; a plurality of generally uniform wells, a number of the wells being the same as a number of the apertures, each well passing through a respective said aperture (as in re claim 10 above) and having: an open top portion and a closed bottom portion, the top and bottom portions collectively defining a chamber accessible through the open top portion (occupied by liquid contents, see Allen Fig. 3); a seat abutting the base plate bottom surface; a flange overlying a portion of the 
In re claim 12, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the apertures are arranged linearly along a longitudinal axis of the base plate (See Erickson Fig. 2).
Allen in view of Steward et al. and Erickson fail to disclose wherein the base plate is generally rectangular.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have changed the shape of the base of Allen in view of Steward et al. and Erickson be rectangular, as Fig. 2 of Erickson shows an hourglass shape which could easily be modified to be generally rectangular if desired for aesthetic purposes, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0018 applicant has not disclosed any criticality for the claimed limitations.
In re claim 13, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the base plate has 
In re claim 14, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the wells are secured to the base plate (see Allen Fig. 5, as duplicated in re claim 10 above).
In re claim 15, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose A container for storing and carrying at least one personal care item, the container consisting essentially of: a base plate defining a plurality of apertures, the base plate having top and bottom surfaces; a plurality of wells, a number of the wells being the same as a number of the apertures, each well passing through a respective said aperture and having: an open top portion and a closed bottom portion, the top and bottom portions collectively defining a chamber accessible through the open top portion; a seat abutting the base plate bottom surface; and a flange overlying a portion of the base plate; a plurality of caps, a number of the caps being the same as the number of the wells, each cap removably secured atop a respective said chamber, each cap abutting a respective said flange such that the flanges seal between the caps and the base plate when the caps are secured atop the chambers (as in re claim 11 above).
In re claim 16, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein each well has an uppermost point and a lowermost point and a height defined therebetween, the lowermost point being collapsible toward the uppermost point (as in re claim 1 above).
In re claim 17, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the closed bottom portion of each well has an exterior with a central flat portion and a curved portion extending from the central flat portion to a respective said seat; the open top portion of each well has a generally vertical tubular wall; and the seat of each well extends inwardly from a respective said curved portion to a respective said tubular wall (as in re claims 3 and 4 above).
In re claim 18, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein an external diameter of each tubular wall is between two two-thirds and three-fourths of an external diameter of each seat; and an external diameter of each cap is generally equal to the external diameter of each seat (as in re claims 5 and 6 above).
In re claim 19, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the base plate is generally rectangular and the plurality of apertures are arranged generally linearly along a longitudinal axis of the base plate (as in re claim 12 above).  
 Allen in view of Steward et al. and Erickson fails to disclose a width of the base plate measured generally perpendicularly to the longitudinal axis of the base plate is no more than two inches; and a maximum extension of the wells below the bottom surface of the base plate is no more than three-quarters inch.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have defined the width and depth of the base plate and well extension as claimed, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that the wells are adjustable in depth in Allen, and would be capable of being formed to the claimed depth.  Further note that the cap and base of Allen is designed to fit in the palm of human hands and be removed by fingers of the user.
In re claim 20, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the base plate is generally rectangular and the plurality of apertures are arranged generally linearly along a longitudinal axis of the base plate; a width of the base plate measured generally 
In re claim 21, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein  each well has an uppermost point and a lowermost point and a height defined therebetween, the lowermost point being collapsible toward the uppermost point (as in re claim 1 above).
In re claim 22, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the boilerplate and the closed bottom portions of the wells are sized such that when at least one of the closed bottom portions rests on a user's hand: one side of a respective cap is accessible to a thumb of a user's first hand while an opposite side of the respective cap is accessible to another finger of the user's first hand, whereby the respective cap is removable and replaceable by the thumb and the another finger.  (Note that the size of the well in Allen is adjustable and the plate and cap of Allen are designed for being held in a human hand and removed by manipulation by fingers).
In re claim 23, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein  each well has an uppermost point and a lowermost point and a height defined therebetween, the lowermost point being collapsible toward the uppermost point (as in re claim 1 above).
In re claim 24, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the lowermost point is collapsible toward the uppermost point to a maximum distance of: at least forty percent of the height and no more than sixty percent of the height (as in re claim 1 above).
In re claim 25, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein the base plate has a plurality of wall portions extending above the top surface, each wall portion encircling a respective said aperture; and each flange overlies a respective said wall portion (as in 13 above).
In re claim 26, with reference to the Figs. noted above, Allen in view of Steward et al. and Erickson disclose the claimed invention including wherein  the base plate and the closed bottom portions of the walls are sized such that when at least one of the closed bottom portions rests on a support surface: one side of a respective cap is accessible to a thumb of a user's first hand while an opposite side of the respective cap is accessible to another finger of the user's first hand, whereby the respective cap is removable and replaceable by the thumb and the another finger (as in re claim 22 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733